Citation Nr: 0827177	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  02-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1997 to October 
2000.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, that denied the 
benefit sought on appeal.  
	
In June 2004 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

The veteran's bilateral knee condition is not shown to be 
causally or etiologically related to active service, and did 
not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for the veteran's 
bilateral knee condition have not been met.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a bilateral knee 
condition.  To establish direct service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Arthritis has been identified as a 
chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).

The evidence here does not show that the veteran is entitled 
to service connection on either a direct or presumptive 
basis.  As for presumptive service connection, while there 
are treatment records pertaining to the veteran's knee from 
within one year of his service separation, none contain any 
diagnosis of a bilateral knee condition.  For example, a VA 
examination conducted in March 2001 revealed a "negative 
musculoskeletal knee joints examination," and x-rays 
conducted for the examination revealed normal findings.  As 
no diagnosis of bilateral knee arthritis was made within one 
year of the veteran's separation from service, presumptive 
service connection cannot be granted based on the chronicity 
provision of 38 C.F.R. § 3.307(a)(3).

As for direct service connection, while the veteran has a 
current diagnosis of a bilateral knee disability, and there 
is documentation of knee problems in his service medical 
records, there is no objective medical evidence linking this 
disability to active service.  

The benefit of the doubt is being afforded to the veteran as 
to a current diagnosis.  While the majority of treatment 
records, and VA examinations from September 2007 and March 
2001 reveal nothing more than complaints of pain, a November 
2002 private medical record indicates a diagnosis of 
hypertrophic osteoarthritis of both knees.  Additionally, 
while the veteran had a normal entrance examination, 
subsequent service medical records document knee problems in 
service.  Service medical records from January and February 
1998 indicate the veteran suffered a twisting injury while 
running during basic training, and was diagnosed with 
retropatellar pain syndrome and plica syndrome.  
Additionally, the veteran's service medical records reveal 
that he subsequently suffered an injury to the right ankle 
during a parachute jump, and that he developed some knee 
problems in consequence. The veteran sought treatment for 
knee pain, for example, in April 1999, December 1999, January 
2000, and June 2000.  A discharge examination report states 
he was ultimately discharged due to his ankle disability, and 
that he also had knee and low back pain as a result.

Despite this evidence, service connection must be denied 
because there are no positive nexus opinions linking the 
veteran's current knee disability to active duty.  
The VA examination report of September 2007 stated the 
veteran had, "knee pain of questionable origin."  No 
further statement regarding the etiology of the veteran's 
condition was made in the report.  An August 2002 VA examiner 
found, "[t]here is no residual knee disability due to trauma 
while in service."  The March 2001 VA examiner provided no 
nexus statement.  The only evidence that could possibly be 
construed to the contrary is a February 2002 statement in a 
report of the New York State Office of Temporary and 
Disability Assistance, which indicates the veteran had an 
ankle injury in service and complained of knee pain 
thereafter.  However, this statement appears to be entirely 
founded on the veteran's own reported history, and there is 
no indication the claims file or the veteran's service 
medical records were reviewed by the examiner. As such, this 
statement is of low probative value, particularly in contrast 
to the August 2002 report which was founded on a review of 
the veteran's claims file and thorough medical examination of 
the veteran.  The Board has considered the veteran's 
arguments that his bilateral knee condition is related to his 
active service.  However, the veteran is a lay person 
untrained in the field of medicine, and is not competent to 
offer an opinion in this regard.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  For all of the above reasons, the 
criteria for service connection have not been met and the 
veteran's claim must be denied.  


Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2001 and July 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of July 2004 specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service 
medical records and post service treatment records have been 
obtained.  He was afforded the opportunity for a personal 
hearing.  He was afforded VA examinations in March 2001, 
August 2002, and September 2007.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  VA made efforts to obtain medical 
records from Awilda Solis, M.D. in both November 2005 and 
March 2006, and also sought to obtain the records through the 
veteran in July 2004.  For the foregoing reasons, the Board 
concludes that all reasonable efforts have been made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  




ORDER

Service connection for a bilateral knee condition is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


